Citation Nr: 1814531	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for bilateral numbness of the legs, to include whether service connection can be granted. 

2. Entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected low back disability.

3. Entitlement to service connection for bilateral knee disability, to include as secondary to a service-connected low back disability.

4. Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Additional pertinent evidence has been added to the record since the most last time the RO reviewed the claim in an August 2015 supplemental statement of the case (SSOC).  Given the favorable disposition on the claim to reopen, there is no need to remand for consideration of that evidence by the agency of original jurisdiction.  
38 C.F.R. § 19.37 (2017). 

The issue of service connection for bilateral hip, bilateral knee, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A December 1986 rating decision denied service connection for numbness of the legs.  The Veteran was notified of the decision but did not submit new and material evidence within one year or perfect an appeal of the decision. 

2. Evidence added to the record since the December 1986 rating decision provides a reasonable possibility of substantiating the claim.

3. The Veteran's bilateral lower extremity radiculopathy is related to his service-connected back disability. 


CONCLUSIONS OF LAW

1. The December 1986 rating decision that denied reopening a claim of service connection for numbness of the legs is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the December 1986 rating decision is new and material, and the claim for service connection for numbness of the legs is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 

3. The criteria for entitlement to service connection for a bilateral lower extremity radiculopathy, as secondary to the service-connected back disability, have been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

A December 1986 rating decision denied service connection for numbness of the legs because no condition was diagnosed on current examination.  Although the Veteran filed a timely notice of disagreement with this decision, he did not perfect his appeal after the issuance of a proper September 1987 statement of the case (SOC).  Thus, the December 1986 decision became final based on the evidence then of record.  38 U.S.C. § 7105.

Evidence of record at that time included the Veteran's STRs, August 1986 and October 1986 VA examinations, and post-service treatment records. 

Evidence received since the December 1986 rating decision includes updated VA treatment records, multiple VA examinations for the Veteran's service-connected low back disability, and February 2017 testimony by the Veteran before the undersigned.  On both February 2016 and March 2017 VA examinations, bilateral radiculopathy of the bilateral lower extremities was diagnosed.  The claim was previously denied because there was no diagnosed disability related to the Veteran's subjective complaints of bilateral numbness in the legs.  The new evidence, establishes a current diagnosis related to the Veteran's bilateral leg numbness.  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In light of the foregoing, the Board finds that the Veteran's claim for service connection for bilateral numbness of the legs is reopened.  The Board will now proceed with de novo review of the claim.

Service Connection for a Bilateral Leg Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that his bilateral leg disability, described as numbness and weakness in his legs is related to an in-service event where he fell off a ladder and injured his back or is secondary to his service-connected low back disability which resulted from that fall.  

In November 2010, the Veteran filed a claim to reopen service connection for "numbness" in his legs. 

An October 2011 VA examination diagnosed peripheral neuropathy, which the examiner opined was less likely than not incurred in or caused by his service because the Veteran developed peripheral neuropathy 20 years after service and multiple post-service neurological examinations were normal.  The examiner opined that it is more likely that his peripheral neuropathy is the result of some other disease process.  

On February 2016 VA back examination the Veteran reported lower back pain with pain shooting down both legs.  The examiner noted the Veteran had radiculopathy of both lower extremities.  

At the February 2017 videoconference hearing the Veteran testified, before the undersigned, that he had been having sharp pains that run down his lower back into his legs.  The Veteran also testified that the numbness in his legs began shortly after he separated from service. 

On March 2017 VA examination, radiculopathy of the bilateral extremities was diagnosed.  The examiner opined that the Veteran's radiculopathy of the bilateral lower extremities was at least as likely as not incurred in or caused by the back injury the Veteran suffered during service.  The examiner noted the Veteran reported an onset of symptoms during service, and found that the Veteran's back pain and radiculopathy were the result of the same documented fall during service.  

The Board finds that entitlement to service connection for bilateral lower extremity radiculopathy is warranted.  The Veteran is service-connected for a back disability and has been diagnosed with radiculopathy affecting the sciatic nerve in both legs.  Accordingly, entitlement to service connection for a bilateral lower extremity radiculopathy is granted.  


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral numbness of the legs.

Service connection for a bilateral lower extremity radiculopathy is granted. 


REMAND

The Veteran contends that his bilateral hip, knee, and foot disabilities are caused by or aggravated by his service-connected low back disability.  

A February 2011 VA examination is inadequate for several reasons.  For the hip and knee disabilities, the examiner only addressed whether such disabilities were secondary to the Veteran's service-connected low back disability and did not address whether such disabilities were directly related to his active duty service.  The Veteran testified at the February 2017 hearing that he injured his knees and right hip in a documented fall from a ladder during service.  Additionally, with regards to the theory of secondary service connection for all three disabilities, the examiner's reference to the aggravation standard (permanent aggravation) is incorrect.  Aggravation in the context of secondary service connection under 38 C.F.R. § 3.310 means any increase in disability.  Accordingly, a remand for a new examination is necessary. 

The Veteran was noted to have asymptomatic flat feet at enlistment, but no foot defects were noted on a re-enlistment examination in June 1981.  The opinion on remand should also address whether there was any in-service aggravation of the pes planus. 

The Board also notes that the Veteran has been an employee of the Milwaukee VA Medical Center (VAMC).  In a November 2015 letter from the Milwaukee VAMC, the Veterans Benefits Administration was informed that the Veteran had filed a workers' compensation claim in October 2015, alleging a job-related injury.  As the Veteran has reported experiencing several falls due to his claimed disabilities, such records may contain information pertinent to the matters at hand and must be sought. 

Any updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any hip, knee or foot complaints since September 2017.  After securing the necessary releases, take all appropriate action to obtain these records.

2.  Obtain the records related to the Veteran's October 2015 workers' compensation claim against the Milwaukee VAMC. 

3.  After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any bilateral hip, knee and foot disabilities.  The entire record, including this remand, must be provided to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion to the following:

(a)  Identify all currently diagnosed hip, knee and foot disabilities.  

(b)  For each currently diagnosed hip, knee or foot disability, it is at least as likely as not that the condition is related to the Veteran's active duty service, to include as due his documented fall from a ladder?  

(c)  If not directly due to service, is it at least as likely as not that any currently diagnosed hip, knee or foot disability is caused or aggravated by his service-connected low back disability?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

(d)  Specific to the feet, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran's preexisting bilateral pes planus was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(e)  Is it at least as likely as not that the Veteran's pes planus is aggravated by his service-connected low back disability?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why. 

4.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an SSOC (which specifically considers all evidence added to the record since the August 2015 SSOC) and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


